 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA
 8
                                                   ***
 9    SONOMA SPRINGS LIMITED                         Case No. 3:18-cv-00021-LRH-CBC
      PARTNERSHIP, a Nevada limited
10    partnership, and SONOMA SPRINGS                       ORDER
      ASSOCIATES, LLC, a Nevada limited
11    liability company,
12                                        Plaintiffs,
13           v.
14    FIDELITY AND DEPOSIT COMPANY OF
      MARYLAND, a Maryland Corporation and
15    ZURICH AMERICAN INSURANCE
      COMPANY OF ILLINOIS, a Maryland
16    Corporation and DOES 1-20, inclusive,
17
                                        Defendants.
18

19          Defendants Fidelity and Deposit Company of Maryland (“Fidelity”) and Zurich

20   American Insurance Company of Illinois (“Zurich”) (collectively “Surety” or “defendants”)

21   move this court for summary judgment. ECF No. 60. Sonoma Springs Limited Partnership and

22   Sonoma Springs Associates, LLC (collectively “plaintiffs” or “Sonoma Springs”) opposed the

23   motion (ECF Nos. 69, 71) and defendants replied (ECF No. 73). The court now grants in part

24   and denies in part defendants’ motion.

25   ///

26   ///

27   ///

28   ///
                                                        1
 1   I.      BACKGROUND

 2           Sonoma Springs owns real property in Humboldt County, Nevada. ECF No. 2, Ex. A, ¶

 3   10. In June 2015, Sonoma Springs contracted with Ascent Construction, Inc. (“Ascent”) to build

 4   an apartment complex on the property. Id. at ¶ 11. Ascent, as the contractor, was required to

 5   obtain a payment and a performance bond. Id. at ¶ 12. Ascent obtained two bonds. Id. at ¶ 13–16.

 6           The parties executed the performance bond using the standard Document A312-2010

 7   from the American Institute of Architects. ECF Nos. 61-1; 1 71-5. Pursuant to the performance

 8   bond terms, Fidelity is listed as the Surety, Ascent is the Contractor, and Sonoma Springs

 9   Limited Partnership is the Owner. Id. Sections 3 through 6 of this bond are particularly relevant,

10   providing how the owner invokes the Surety’s obligation should the Contractor default, the

11   obligations of the Surety if the Contractor defaults, the Owner’s remedies, and the nature of

12   damages available for default. Id.

13           The parties also executed the payment bond using the same Document A312-2010 form

14   bond. ECF Nos. 61-2; 71-4. Pursuant to the payment bond terms, Fidelity is again listed as the

15   Surety, Ascent the Contractor, and Sonoma Springs as the Owner. Id. Sections 2 through 5 of

16   this bond are particularly relevant, providing when the Surety’s obligation is fulfilled, how the

17   owner invokes the Surety’s obligations should the Contractor default, and the Surety’s obligation

18   under the contract. Id.

19           The Surety bound itself, jointly and severely with the Contractor under the express terms

20   of the bonds, to Sonoma Springs to “pay for labor, materials and equipment furnished for use in

21   the performance of the Construction Contract,” and “for the performance of the Construction

22   Contract.” See ECF Nos.71-4; 71-5. Sonoma Springs alleges that Ascent breached the terms of

23   the Construction Contract, triggering the Surety’s obligations under both the performance and

24   payment bonds. ECF No. 2, Ex. A ¶ 19. Contrarily, Ascent claims that Sonoma Springs breached

25   the contract and sued Sonoma Springs in the Sixth Judicial District Court of the State of Nevada

26
     1
27    Defendants’ payment and performance bond cover sheets appear to have been inadvertently switched—
     ECF No. 61-1 is the performance bond and ECF No. 61-2 is the payment bond. As these forms are based
28   on the American Institute of Architects AIA form documents, the court is confident that this clerical labeling
     error does not affects its review of the evidence or its ruling herein.
                                                            2
 1   for the County of Humboldt in May 2017. See ECF No. 30-1. In that action (“state court

 2   action”), Ascent asserted six claims: breach of contract, foreclosure of mechanic’s lien,

 3   declaratory judgment for priority of encumbrances, violation of the implied covenant of good

 4   faith and fair dealing, unjust enrichment, and account stated. Id. Ascent also recorded a lien

 5   against the property. ECF No. 47 at 4. The lien has since been reduced by order of the state court

 6   (ECF No. 71-2) and substituted by a surety bond obtained from Hartford Fire Insurance

 7   Company (ECF No. 47 at 6).

 8          After the contractual dispute arose between Sonoma Springs and Ascent, Sonoma Springs

 9   demanded multiple times that the Surety assume the contractual obligations they argue were

10   required by the bonds. ECF No. 2, Ex. A ¶¶ 20–27. The demands were unsuccessful. Id.

11   Thereafter, on December 18, 2017, Sonoma Springs filed suit against the Surety in the Sixth

12   Judicial District Court of the State of Nevada for the County of Humboldt. Id. On January 12,

13   2018, defendants removed the action to this Federal Court. ECF No. 1. This suit includes thirteen

14   claims, including breach of contract claims, tortious and contractual breach of the implied

15   covenant of good faith and fair dealing claims, breach of fiduciary duty and bad faith claims, a

16   claim for violation of Nevada’s Unfair Claims and Settlement Practices Act, and claims for

17   misrepresentation and unjust enrichment. ECF No. 2, Ex. A.

18          On March 5, 2018, the Surety moved to stay this action pending the outcome of the state

19   court action between Ascent and Sonoma Springs (ECF No. 30); however, after finding that the

20   Colorado River doctrine did not warrant a stay, the court denied the motion (ECF No. 53).

21   Defendants now move this court for summary judgment arguing that plaintiffs’ claims fail as a

22   matter of law. ECF No. 60.

23   II.    LEGAL STANDARD

24          Motion for Summary Judgment Pursuant to Civil Procedure Rule 56

25          Summary judgment is appropriate only when the pleadings, depositions, answers to

26   interrogatories, affidavits or declarations, stipulations, admissions, and other materials in the

27   record show that “there is no genuine issue as to any material fact and the movant is entitled to

28   judgment as a matter of law.” FED. R. CIV. P. 56(a). In assessing a motion for summary judgment,
                                                      3
 1   the evidence, together with all inferences that can reasonably be drawn therefrom, must be read in

 2   the light most favorable to the party opposing the motion. Matsushita Elec. Indus. Co. v. Zenith

 3   Radio Corp., 475 U.S. 574, 587 (1986); County of Tuolumne v. Sonora Cmty. Hosp., 236 F.3d

 4   1148, 1154 (9th Cir. 2001).

 5           The moving party bears the initial burden of informing the court of the basis for its

 6   motion, along with evidence showing the absence of any genuine issue of material fact. Celotex

 7   Corp. v. Catrett, 477 U.S. 317, 323 (1986). On those issues for which it bears the burden of

 8   proof, the moving party must make a showing that is “sufficient for the court to hold that no

 9   reasonable trier of fact could find other than for the moving party.” Calderone v. United States,

10   799 F.2d 254, 259 (6th Cir. 1986) (quotation and citation omitted); see also Idema v.

11   Dreamworks, Inc., 162 F. Supp. 2d 1129, 1141 (C.D. Cal. 2001).

12           To successfully rebut a motion for summary judgment, the nonmoving party must point

13   to facts supported by the record which demonstrate a genuine issue of material fact. Reese v.

14   Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 738 (9th Cir. 2000). A “material fact” is a fact “that

15   might affect the outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc.,

16   477 U.S. 242, 248 (1986). Where reasonable minds could differ on the material facts at issue,

17   summary judgment is not appropriate. See v. Durang, 711 F.2d 141, 143 (9th Cir. 1983). A

18   dispute regarding a material fact is considered genuine “if the evidence is such that a reasonable

19   jury could return a verdict for the nonmoving party.” Liberty Lobby, 477 U.S. at 248. “The mere

20   existence of a scintilla of evidence in support of the [party’s] position [is] insufficient” to

21   establish a genuine dispute; there must be evidence on which a jury could reasonably find for the

22   party. See id. at 252.

23           Surety bonds are contracts; as such the court interprets them pursuant to Nevada contract

24   law. United States for the Use and Benefit of Agate Steel, Inc., v. Jaynes Corporation, Case No.

25   2:13-cv-01907-APG-NJK, 2016 WL 8732302, at *2 (D. Nev. June 17, 2016). In contract

26   disputes, interpretation of the contract is a question of law with the objective of giving effect to

27   the intent of the parties. Am. First Fed. Credit Union v. Soro, 359 P.3d 105, 106 (Nev. 2015). If

28   the language of the contract is “clear and unambiguous,” the contract should be given its plain
                                                        4
 1   meaning and enforced as written. Id.; see Intermec, Inc. v. IBM, No. 11-165-BJR, 2014 WL

 2   6472854, at *4 (W.D. Wash. Nov. 18, 2014) (quoting Mellon Bank, N.A. v. United Bank Corp. of

 3   New York, 31 F.3d 113, 115 (2d Cir. 1994) (summary judgment is appropriate “if the language of

 4   the contract is ‘wholly unambiguous.’”)). “A contract is ambiguous when it is subject to more

 5   than one reasonable interpretation.” Anvui, LLC v. G.L. Dragon, LLC, 163 P.3d 405, 407 (Nev.

 6   2007). However, a contract is not deemed ambiguous simply because the parties disagree on how

 7   to interpret it. Galardi v. Naples Polaris, LLC, 301 P.3d 364, 366 (Nev. 2013); United States v.

 8   King Features Entm’t, Inc., 843 F.2d 394, 398 (9th Cir. 1988) (“Summary judgment is

 9   appropriate when the contract terms are clear and unambiguous, even if the parties disagree as to

10   their meaning.”).

11   III.      DISCUSSION

12          A. Removal was proper and the court has subject matter jurisdiction over this action.

13             Civil actions brought in state court may be removed to the United States District Court of

14   the district or division that embraces the state court if the district court has original jurisdiction.

15   28 U.S.C. § 1441(a). This court has "original jurisdiction"—there is complete diversity between

16   the parties 2 and the amount in controversy exceeds $75,000.00. 3 See 28 U.S.C. § 1332.

17             Removal was likewise timely: defendants were originally served with the summons and

18   complaint on December 19, 2017, via the Nevada Department of Business and Industry, Division

19   of Insurance, and later served on CSC on December 26, 2017. ECF Nos. 1; 2, Ex. B. Defendants

20   filed a notice of removal on January 12, 2018, and on January 16, 2018, filed the required civil

21   cover sheet and paid the filing fee. ECF Nos. 1, 11, 12. As removal was complete within 30 days

22

23   2
      Plaintiffs are citizens of Nevada and Idaho. The named defendants are citizens of Maryland and Illinois.
     The citizenship of the fictitious “Doe” defendants named in the complaint are not considered for purposes
24   of assessing proper removal based on diversity jurisdiction. 28 U.S.C. § 1441(b)(1); see also Bryant v. Ford
     Motor Co., 886 F.2d 1526, 1528 (9th Cir. 1989) cert. denied, 493 U.S. 1076 (1990).
25
     3
       Pursuant to Nevada Rule of Civil Procedure 8, the complaint filed in state court only requested damages
26
     “in excess of $15,000.” However, it is "facially apparent" from the complaint that the jurisdictional amount
27   in controversy requirement is met. Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir.
     1997). First, plaintiffs' demand letter to defendants of July 5, 2017, detailed an amount in controversy of
28   $260,000. ECF No. 61-5. Second, this cause of action largely centers around whether defendants were
     required to bond off Ascent’s lien of $231,850.86 against the property. ECF Nos. 2, Ex A; 71-2.
                                                           5
 1   of either December 19 or 26, 2017, defendant’s notice of removal was timely under 28 U.S.C.

 2   § 1446(b).

 3       B. Plaintiffs’ second cause of action for breach of the performance bond fails because
            the conditions precedent to trigger the Surety’s obligation were not satisfied.
 4

 5           A performance bond creates a unique three-party relationship where the surety guarantees

 6   that in the event the principal (here, Ascent) defaults on its obligations in the underlying

 7   construction contract, the surety will step in and perform. See 17 Am. Jur. 2d Contractors’ Bonds

 8   § 1 (2019). Performance bonds are not insurance and do not indemnify the contractor, but rather,

 9   the bonds simply protect the owner. Id. Performance bonds specify conditions precedent that the

10   owner must complete prior to invoking the surety’s obligations under the bond. See 1

11   Christopher R. Ward, Brett D. Divers, Matthew M. Horowitz, and Kevin L. Lybeck, New

12   Appleman on Insurance Law Library Edition § 139.01 (2019) (“New Appleman”). Traditionally,

13   courts have found that an owner’s failure to comply with these conditions is fatal to an owner’s

14   claim. See e.g., Jaynes, 2016 WL 8732302, at *7-8; Stonington Water St. Assoc., LLC v. Hodess

15   Bldg. Co., 792 F. Supp.2d 253, 262-63 (D. Conn. 2011) (“[C]ompliance with the conditions

16   precedent is necessary in order to invoke the surety’s obligation under the performance bond and

17   failure to do [so] is fatal to the obligee’s claim for coverage.”); CC-Aventura, Inc. v. Weitz Co.,

18   LLC, 492 Fed.Appx. 54, 56-57 (11th Cir. 2012) (the obligee was required to “first give notice to

19   the surety before [it] undertook to remedy the default itself,” and therefore, the surety was not

20   liable on the bond); L & A Contracting Co. v. S. Concrete Servs., 17 F.3d 106, 111 (5th Cir

21   1994)) (“A declaration of default sufficient to invoke the surety’s obligations under the bond

22   must be made in clear, direct, and unequivocal language. The declaration must inform the surety

23   that the principal has committed a material breach or series of material breaches of the

24   subcontract, that the obligee regards the subcontract as terminated, and that the surety must

25   immediately commence performing under the terms of the its bond.”); Hunt Constr. Grp., Inc. v.

26   Nat’l Wrecking Corp., 542 F. Supp.2d 87, 95 (D.D.C. 2008) (“When an obligee fails to provide

27   timely notice to a surety so it can exercise its options . . ., the obligee has breached the contract

28   and the surety is without liability.”).
                                                        6
 1           Here, the parties’ performance bond, which conforms with the American Institute of

 2   Architects AIA Document 312-2010, 4 provides the following conditions precedent:

 3           § 3 If there is no Owner Default under the Construction Contract, the Surety’s
             obligation under this Bond shall arise after
 4                   .1 the Owner first provides notice to the Contractor and the Surety that the
                     Owner is considering declaring a Contractor Default. Such notice shall
 5                   indicate whether the Owner is requesting a conference among the Owner,
                     Contractor and Surety to discuss the Contractor’s performance. If the
 6                   Owner does not request a conference, the Surety may, within five (5)
                     business days after receipt of the Owner’s notice, request such a conference.
 7                   If the Surety timely requests a conference, the Owner shall attend. Unless
                     the Owner agrees otherwise, any conference requested under this Section
 8                   3.1 shall be held within ten (10) business days of the Surety’s receipt of the
                     Owner’s notice. If the Owner, the Contractor and the Surety agree, the
 9                   Contractor shall be allowed a reasonable time to perform the Construction
                     Contract, but such an agreement shall not waive the Owner’s right, if any,
10                   subsequently to declare a Contractor Default;
                     .2 the Owner declares a Contractor Default, terminates the Construction
11                   Contract and notifies the Surety;
                     and
12                   .3 the Owner has agreed to pay the Balance of the Contract Price in
                     accordance with the terms of the Construction Contract to the Surety or to
13                   a contractor selected to perform the Construction Contract.
14           § 4 Failure on the part of the Owner to comply with the notice requirement in
             Section 3.1 shall not constitute a failure to comply with a condition precedent to
15           the Surety’s obligations, or release the Surety from its obligations, except to the
             extent the Surety demonstrates actual prejudice.
16

17   ECF No. 71-5.

18           The parties dispute, and the issue is currently being litigated in state court, whether the

19   first condition is met—was the Owner in default under the terms of the construction contract.

20   Under the performance bond, owner default is defined as “[f]ailure of the Owner, which has not

21   been remedied or waived, to pay the Contractor as required under the Construction Contract or to

22   perform and complete or comply with the other material terms of the Construction Contract.” Id.

23   §14.4. From the plain language of the bond, if the owner was in default, the Surety was under no

24   obligation to perform on the bond.

25

26
     4
      This form bond was initially crafted in 1984 and the majority of the case law surrounds this version. The
27
     2010 version, at issue here, differs some from the 1984 version, including not requiring a conference be
28   held and that failure to provide notice does not automatically extinguish the owner’s claim against the
     surety. See New Appleman, § 139.02(3)(c).
                                                         7
 1          However, additional conditions precedent must also have been satisfied by the plaintiffs

 2   to trigger the Surety’s obligation under the bond. First, Sonoma Springs was to provide notice to

 3   Ascent and the Surety that it was considering declaring Contractor Default. Plaintiffs also were

 4   required to declare Contractor Default, terminate the Construction Contract, 5 and notify the

 5   Surety. And finally, the Owner was required to agree to pay the Balance of the Contract Price to

 6   the Surety. By the bond’s plain language, the parties agreed that a failure to comply with § 3.1

 7   does not automatically release the Surety from its obligation unless the Surety can show actual

 8   prejudice. Id. § 4. However, § 4 specifically excludes §3.2 or §3.3 from this provision; therefore,

 9   a failure to comply with one of these sections “is a material breach that renders the bond null and

10   void.” Jaynes, 2016 WL 8732302, at *7.

11          The record shows that plaintiffs declared Ascent in default and gave notice to the Surety

12   of this fact. In an email from plaintiffs’ counsel to defendants’ counsel on June 6, 2017,

13   plaintiffs’ counsel stated, “As delineated in our telephone conversation, past conversations, and

14   written documentation, the Contractor is in default,” and demanded the Surety step in to carry

15   out the terms of the Construction Contract. ECF No. 61-3. In further correspondence on the issue

16   from June 9, 2017, plaintiffs’ counsel stated that it had previously “tendered to the Surety the

17   claims and Owner’s position/defenses addressing Ascent’s performance, lack of performance,

18   delayed performance.” ECF No. 61-5, Ex. 1. Plaintiffs articulated that by recording its lien

19   against the property, Ascent was in breach of the Construction Contract. Id. This letter does

20   specifically reference “default,” but the court would note that plaintiffs use the term

21
     5
       Under the terms of the Construction Contract, the Contract “may be terminated by the Owner or the
22   Contractor as provided in Article 14 of AIA Document A201-2007.” ECF No. 75-1 at 6. Section 14.2.1
     provides:
23                   The Owner may terminate the Contract if the Contractor
                             .1 repeatedly refuses or fails to supply enough properly skilled workers or
24                           proper materials;
                             .2 fails to make payment to Subcontractors for materials or labor in
25                           accordance with the respective agreements between the Contractor and the
                             Subcontractors;
26
                             .3 repeatedly disregards applicable laws, statutes, ordinances, codes rules
27                           and regulations, or lawful orders of a public authority; or
                             .4 otherwise is guilty of a substantial breach of a provision of the Contract
28                           Documents.
     Id. at 73.
                                                           8
 1   interchangeably with breach. 6 The record also shows that plaintiffs agreed to pay the balance of

 2   the construction price to the Surety: “Please remember, the Owner will tender payment

 3   immediately for the unpaid balance within the Construction Contract terms, once Ascent

 4   complies with the Contract terms.” Id.

 5           While this correspondence may meet §3.3 and a portion of the §3.2 condition of the

 6   performance bond—specifically, declaration of a Contractor Default—the record is devoid of

 7   any indication that plaintiffs terminated the construction contract as required under the bond.

 8   This is fatal to plaintiffs’ claim. See Jaynes, 2016 WL 8732302, at *8 (“Janyes failed to comply

 9   with the condition precedent in section 3.2 of the performance bond and its failure to do so is a

10   material breach that excuses Ohio Casualty’s performance.”); Stonington, 792 F. Supp.2d at 267

11   (The obligee’s “failure to terminate [the Contractor] when reason to do so arose and then to

12   properly comply with the notice procedures set forth . . . is a material breach of the bond and

13   underlying contract.”). Plaintiffs failed to satisfy the §3.2 condition precedent, and that failure

14   was a material breach of the performance bond that excuses the Surety’s obligation.

15   Accordingly, the court grants summary judgment as to plaintiffs’ second cause of action.

16       C. The court grants defendants’ motion for summary judgment on plaintiffs’ fourth,
            fifth, eighth, ninth, and tenth causes of action for tortious breach of the implied
17          covenant of good faith and fair dealing, breach of fiduciary duty, bad faith, and
            violation of NRS § 686A.310.
18

19           In 1975, the Nevada Supreme Court first approved and adopted a cause of action in tort

20   for breach of an implied covenant of good faith and fair dealing. U.S. Fidelity & Guaranty Co.

21   v. Peterson, 540 P.2d 1070, 1071 (Nev. 1975). The Peterson Court held that “where an insurer

22   fails to deal fairly and in good faith with its insured by refusing without proper cause to

23   compensate its insured for a loss covered by the policy such conduct may give rise to a cause of

24   action in tort for breach of an implied covenant of good faith and fair dealing.” Id. Subsequently,

25   6
       The court notes that, “[n]ot every breach of a construction contract, not even every material breach,
26   constitutes a default under the contract as to justify termination and the involvement of a surety, if there is
     one. A default which would involve the surety is believed to require a material breach or series of breaches
27   which are sufficient to justify termination of the contract by the owner/obligee.” L & A Contracting Co.,
     17 F.3d at 110 n. 11 (quoting James A. Knox, Representing the Private Owner, in Construction Defaults:
28   Rights, Duties, and Liabilities § 9.3, at 201 (Robert F. Cushman & Charles A. Meeker eds., 1989)).

                                                           9
 1   the Nevada Supreme Court has limited application of tort liability under the covenant. See e.g.,

 2   Aluevich v. Harrah’s, 660 P.2d 986, 986 (Nev. 1983) (declining to extend the tort claim to

 3   “commercial leases between two sophisticated parties who are not otherwise bound by a special

 4   element of reliance or fiduciary duties.”).

 5          The Nevada Supreme Court has explicitly declined to extend liability to a surety for the

 6   tortious breach of the covenant. See Great American Ins. Co. v. General Builders, Inc., 934 P.2d

 7   257, 263 (Nev. 1997) (After the surety’s revocation of the contractor’s bonds, the project owner

 8   declined to award the contract to the contractor. On these facts, the court determined that “this

 9   case [does] not raise the same public policy concerns implicated where an insurance company

10   refuses to compensate a policyholder for losses covered by the policy;” therefore, punitive

11   damages were not appropriate.); Insurance Co. of West v. Gibson Tile Co., Inc., 134 P.3d 698,

12   702 (Nev. 2006) (The general contractor required its subcontractor take out a bond on the

13   project. Because the subcontractor “transacted most of its business with [the surety] through a

14   bond agent,” and the parties had equal bargaining power, the Court held that, as a matter of law,

15   the subcontractor and the surety had no special relationship that would allow a tortious breach of

16   the covenant of good faith and fair dealing claim.). While the Nevada Supreme Court’s rulings

17   have been confined to cases by a principal against a surety, this District has held that the Court’s

18   rulings extend broadly to all tortious bad faith claims against sureties. See e.g., Clark County

19   Sch. Dist. v. Travelers Cas. And Sur. Co. of Am., Case No. 2:13-cv-01100-JCM-PAL, 2015 WL

20   139399, at *3-4 (D. Nev. Jan. 12, 2015), denied reconsideration and denied certifying question

21   to the Nevada Supreme Court, 2015 WL 1578163, at *3-6 (April 8, 2015) (“Travelers II”)

22   (declining to confine Gibson Tile and General Builders to plaintiffs reasoning because “reading

23   these cases to bar all tortious bad faith claims against sureties conforms with the Nevada

24   Supreme Court’s broad language and reasoning presented” in these cases.).

25           The court agrees and finds that under Nevada law, plaintiffs’ claims for tortious breach

26   of the implied covenant of good faith and fair dealing fail because, as a matter of law, these

27   claims are not maintainable against a surety. See Gibson Tile, 134 P.3d at 702 (“A surety cannot

28   be liable for the tortious breach of the covenant of good faith and fair dealing.”); General
                                                      10
 1   Builders, 934 P.2d at 263 (finding no special relationship between the contractor and the surety

 2   that would support a claim for tortious breach of the covenant). The Nevada Supreme Court’s

 3   broad language in Gibson Tile must be read as prohibiting tort liability for bad faith against the

 4   surety by both the principal and the obligee. Gibson Tile, 134 P.3d at 702. Had the Court wished

 5   to limit its ruling to claims by a principal against a surety it would have done so. See Travelers

 6   II, 2015 WL 1578163, at *4.

 7          Further, there is a similar factual basis here as in Gibson Tile and General Builders that

 8   supports finding plaintiffs’ claims for tortious breach are inapplicable—the owner-surety

 9   relationship simply does not raise the same public policy concerns implicated in Fidelity. See

10   General Builders, 934 P.2d at 263. Here, unlike most insurance contracts, the parties are both

11   sophisticated—one an owner of a multi-million-dollar project and the other a national surety. See

12   Aluevich, 660 P.2d at 987. Moreover, one party did not hold “vastly superior bargaining

13   power”—the parties used a form performance bond and payment bond used routinely by parties

14   in these relationships. See id; General Builders, 934 P.2d at 263 (“[T]he parties, both

15   experienced commercial entities . . . were never in inherently unequal bargaining positions.”);

16   Travelers II, 2015 WL 1578163, at *4-5 (“[U]nlike in cases of insurance, surety bonds are by no

17   means ‘adhesion contracts.’ . . . Indeed, the obligee may have an even weaker argument than the

18   principal to sue a surety for tortious bad faith, as the obligee was not even a contracting party to

19   the bonds obtained by the principal.”). Accordingly, plaintiffs’ fourth and fifth claims fail as a

20   matter of law.

21          Additionally, “because a surety’s role in providing bonds on behalf of a principal is

22   distinct from that of an insurance company providing a policy to protect its insured, a surety is

23   not held to owe the same fiduciary duty . . ..” Gibson Tile, 134 P.3d at 703 (finding the lower

24   court erred in instructing the jury that the surety owed a fiduciary duty to the principal). “[A]

25   surety simply lends its credit and agrees to step in where the principal defaults on its contract.

26   This is not a fiduciary relationship, and therefore does not present the same concerns as the

27   insured-insurer relationship.” Travelers II, 2015 WL 1578163 at *5. Accordingly, plaintiffs’

28   eighth cause of action for breach of fiduciary duty must also fail.
                                                      11
 1          Similarly, NRS § 686A.310, Unfair practices in settling claims; liability of insurer for

 2   damages, is a statute pertaining directly to insurers, not sureties. This statute, part of what is

 3   commonly referred to as the Unfair Insurance Practices Act (NRS § 686A.010 et seq.), was

 4   enacted for the benefit of insured persons against insurers. See Crystal Bay Gen. Imp. Dist. v.

 5   Aetna Cas. & Sur. Co., 713 F. Supp. 1371, 1376 (D. Nev. 1989), rev’d in part on other grounds,

 6   No. 90-16417, 959 F.2d 239, 1992 WL 68269 (9th Cir. April 7, 1992) (unpublished). The

 7   legislative history, provides that the sponsor of A.B. 811, which amended the statute in 1987,

 8   stated that the statute “would benefit the people of Nevada by codifying existing law that was

 9   recognized as common law in the sense of the right of a person to sue his insurance company for

10   an act of bad faith.” Crystal Bay, 713 F. Supp. at 1376 (quoting Minutes of Nevada State

11   Legislature Assembly Committee on Commerce, May 25, 1987) (emphasis in original). While

12   this District subsequently held that it was not the intent of the Nevada Legislature to codify the

13   common law tort of bad faith, the two do overlap. See Hart v. Prudential Prop. & Casualty Ins.

14   Co., 848 F. Supp. 900, 904-05 (D. Nev. 1994).

15          Specifically, the statute applies more narrowly than the common law tort: the statute is

16   limited to proscribing “specific actions taken by an insurer,” while the Nevada Supreme Court

17   has allowed tortious bad faith claims to proceed in actions dealing with partnerships, insurance,

18   and franchise agreements. See id. at 904 (emphasis added); Aluevich, 660 P.2d at 987. As the

19   court has articulated above, the surety-owner relationship is distinguishable from that of the

20   insurer-insured relationship, and the court will not simply apply insurance law in the surety

21   context. Consequently, defendants cannot not be held to have violated a statute intended to

22   benefit the insured when plaintiffs are an owner in a surety relationship. For the same reasons,

23   plaintiffs’ claim for bad faith must also fail. See Ming Chu Wun v. North Am. Co. for Life and

24   Health Ins., Case No. 3-11-cv-00760-KJD-CWH, 2012 WL 893750, at *4 (D. Nev. March 15,

25   2012) (“Nevada’s definition of bad faith is (1) insurer’s denial of (or refusal to pay) an insured’s

26   claim (2) without any reasonable basis and (3) the insurer’s knowledge or awareness of the lack

27   of any reasonable basis to deny coverage, or the insurer’s reckless disregard as to the

28
                                                       12
 1   unreasonableness of the denial.” (emphasis added)). Accordingly, plaintiffs’ ninth and tenth

 2   causes of action for bath faith and violation of NRS § 686A.310 must fail as a matter of law.

 3          Therefore, for all of the above reasons, the court grants defendants’ motion for summary

 4   judgment as to plaintiffs’ fourth, fifth, eighth, ninth, and tenth causes of action.

 5      D. The court grants defendants’ motion for summary judgment on plaintiffs’ seventh
           cause of action for breach of the implied covenant of good faith and fair dealing
 6         under contract law.
 7          Distinct from the tort discussed above, all contracts, including commercial contracts,

 8   “impose upon the parties an implied covenant of good faith and fair dealing, which prohibits

 9   arbitrary or unfair acts by one party that work to the disadvantage of the other.” Nelson v. Heer,

10   163 P.3d 420, 427 (Nev. 2007); Ainsworth v. Combined Insurance Company of Am., 763 P.2d

11   673, 676 n.1 (1988), cert. denied 493 U.S. 958 (1989) (the covenant is “implied into every

12   commercial contract.”). Under Nevada law, even if there is no breach of contract, a plaintiff

13   “may still be able to recover damages for breach of the implied covenant of good faith and fair

14   dealing,” under a contract law theory when “the terms of a contract are literally complied with

15   but one party to the contract deliberately countervenes the intention and spirit of the

16   contract . . ..” Hilton Hotels Corp. v. Butch Lewis Productions, Inc., 808 P.2d 919, 922 (Nev.

17   1991); contra Nelson, 163 P.3d at 427 (“Since Nelson bore no contractual duty to disclose the

18   water damage, Nelson’s omission did not constitute an arbitrary or unfair act that worked to

19   Heer’s disadvantage;” therefore, his claim for breach of implied covenant of good faith and fair

20   dealing was insufficient as a matter of law.).

21          As discussed above, the defendants did not breach the performance bond. Therefore, the

22   court must determine whether, although the defendants complied with the literal terms of the

23   contract, they deliberately or intentionally hindered the performance of the contract. The record

24   is devoid of any such evidence. Unlike in Hilton, where evidence in the record supported

25   plaintiff’s allegation that the defendants intentionally and purposefully undermined the contract

26   “in a manner that [was] unfaithful to the purpose of the contract,” and a trial was required, the

27   facts here do not suggest a similar result. 808 P.2d at 922-23. Rather, as discussed above, it was

28   plaintiffs that were in material breach of the performance bond by failing to adequately complete
                                                       13
 1   its obligations under § 3.2. Accordingly, the court grants defendants’ motion for summary

 2   judgment on plaintiffs’ seventh cause of action.

 3      E. Defendants’ first cause of action, breach of payment bond, is granted in part and
           denied in part. Accordingly, the corresponding claims for contractual breach of
 4         implied covenant of good faith and fair dealing, plaintiffs’ sixth cause of action, and
           breach of the Construction Contract, plaintiffs’ third cause of action are granted in
 5         part and denied in part.
 6          “A ‘payment bond’ is an undertaking whereby a surety guarantees to the obligee that all

 7   bills for labor and materials contracted for and actually used by a contractor will be paid if the

 8   contractor defaults.” 17 Am. Jur. 2d Contractors’ Bonds § 1 (2019). Unlike the performance

 9   bond obligations, discussed above, “payment bonds are intended to ensure that laborers and

10   material suppliers will be paid in the event of a default.” Id. (emphasis added).

11          The payment bond provides in relevant part:

12          § 2 If the Contractor promptly makes payment of all sums due to Claimants, and
            defends, indemnifies and holds harmless the Owner from claims, demands, liens or
13          suits by any person or entity seeking payment for labor, materials or equipment
            furnished for use in the performance of the Construction Contract, then the Surety
14          and the Contractor shall have no obligation under this Bond.
15          § 3 If there is no Owner Default under the Construction Contract, the Surety’s
            obligation to the Owner under this Bond shall arise after the Owner has promptly
16          notified the Contractor and the Surety (at the address described in Section 13) of
            claims, demands, liens or suits against the Owner or the Owner’s property by any
17          person or entity seeking payment for labor, materials or equipment furnished for
            use in the performance of the Construction Contract and tendered defense of such
18          claims, demands, liens or suits to the Contractor and the Surety.
19          § 4 When the Owner has satisfied the conditions in Section 3, the Surety shall
            promptly and at the Surety’s expense defend, indemnify and hold harmless the
20          Owner against a duly tendered claim, demand, lien or suit.
21          ...
22          § 5.1 Claimants, who do not have a direct contract with the Contractor,
23          ...
24          § 5.2 Claimants, who are employed by or have a direct contract with the Contractor,
            have sent a Claim to the Surety (at the address described in Section 13).
25
            ...
26

27

28
                                                        14
 1           § 16.2 Claimant. An individual or entity having a direct contract with the Contractor
             or with a subcontractor of the Contractor to Furnish labor, materials or equipment
 2           for use in the performance of the Construction Contract. The term Claimant also
             includes any individual or entity that has rightfully asserted a claim under an
 3           applicable mechanic’s lien or similar statute against the real property upon which
             the Project is located. The intent of the Bond shall be to include without limitation
 4           in the terms “labor, materials or equipment” that part of water, gas, power, light,
             heat, oil, gasoline, telephone service or rental equipment used in the Construction
 5           Contract, architectural and engineering services required for performance of the
             work of the Contractor and the Contractor’s subcontractors, and all other items for
 6           which a mechanic’s lien may be asserted in the jurisdiction where the labor,
             materials or equipment were furnished.
 7

 8   ECF No. 71-4.

 9           Plaintiffs’ complaint raises several issues regarding breach of this payment bond by the

10   Surety. See ECF No. 2, Ex. A. Plaintiffs argue that defendants are required to step in and defend

11   Sonoma Springs against Ascent’s mechanics lien. Id. ¶ 19(a). Plaintiffs also argue that

12   defendants were required under the bond to pay off liens filed by JM Mechanical and Exclusive

13   Landscape, but due to defendants’ failure, plaintiffs were forced to pay these liens off

14   themselves, a total of $27,218.78. Id. ¶ 34. The record also includes a Notice of Lien for

15   $131,808.36 due to Donald Woo Construction brought by Progressive Services Corporation.

16   ECF No. 2, Ex. A(8) & (9). The record provides that Ascent requested the lien be released and

17   executed a Release of Lien Bond for $197,712.54 on August 15, 2016. Id. Correspondence

18   between the parties indicates that Weigle Concrete also filed a lien against the property, but the

19   Surety articulated, and plaintiffs have not refuted, that this lien has since been released. Id., Ex.

20   A(8).

21           First, the court disagrees with plaintiffs that the plain terms of the payment bond force

22   defendants to step in and pay off a mechanics lien filed by the bond’s principal, here Ascent,

23   against the owner. Neither party cites to any case law and the court is likewise unaware of any

24   that would support this reading of a payment bond. Neither can plaintiffs cite to any evidence

25   that the parties intended the word “claimant” to include Ascent. See Reno Club v. Young Inv.

26   Co., 182 P.2d 1011, 1016 (Nev. 1947) (“In the absence of clear evidence of a different intention,

27   words must be presumed to have been used in their ordinary sense, and given the meaning

28   usually and ordinarily attributed to them.”).
                                                       15
 1           Further, a plain reading of the payment bond indicates that a “claimant,” as defined in the

 2   bond, cannot be the principal. For example, reading § 5.2 of the payment bond as plaintiffs

 3   suggest would create the following: “[Contractor], who are employed by or have a direct contract

 4   with the Contractor, have sent a Claim to the Surety.” Such a reading would lead to an absurd

 5   result of not only § 5.2, but also sections 2, 5.1, and 16.2. See Young, 182 P.2d at 1017 (“A

 6   contract should not be construed so as to lead to an absurd result,” and “[a] contract should be

 7   given a reasonable and fair interpretation.” (citations omitted)); Royal Indem. Co., Inc. v. Special

 8   Serv. Supply Co., 413 P.2d 500, 502 (Nev. 1966) (“If we accept appellant’s argument that

 9   materialmen’s defaulted bills were not included in the bond, there appears no purpose for Royal

10   expressly denying liability for prior materials . . ..”).

11           Second, plaintiffs contend that they were forced to pay two subcontractors, JM

12   Mechanical and Exclusive Landscape, after they filed liens against the property and the

13   defendant failed to indemnify and hold plaintiffs harmless. Under the payment bond, if the

14   Owner is not in default, the Surety’s obligations arise when the Owner promptly notifies the

15   Contractor and the Surety of the claim or lien against the property, and any defense to such claim

16   or lien. ECF No. 71-4 § 3. As discussed above, it is a materially disputed fact whether the Owner

17   was in default. Additionally, correspondence from the Surety’s counsel to plaintiffs’ counsel

18   indicates that the Surety determined that the filing of liens against the project was not a default

19   under the Construction Contract. ECF No. 2, Ex. A(8). Rather, it was the Surety’s position that

20   §§ 2.1.2, 15.2.8, and 9.10.2 of the Construction Contract permit the Surety to “bond off” the liens

21   but do not require it to. Id. (emphasis added). The Surety then stated it was unable to take further

22   action because it appeared to them that there was a legitimate dispute. Id.

23           The relevant provisions of the Construction Contract provide:

24           § 2.1.2 The Owner shall furnish to the Contractor within fifteen days after receipt
             of a written request, information necessary and relevant for the Contractor to
25           evaluate, given notice of or enforce mechanic’s lien rights. Such information shall
             include a correct statement of the record legal title to the property on which the
26           Project is located, usually referred to as the site, and the Owner’s Interest therein.
27           ...
28
                                                        16
 1          § 9.10.2 Neither final payment nor any remaining retained percentage shall become
            due until the Contractor submits to the Architect (1) an affidavit that payrolls, bills
 2          for materials and equipment, and other indebtedness connected with the Work for
            which the Owner or the Owner’s property might be responsible or encumbered (less
 3          amounts withheld by Owner) have been paid or otherwise satisfied, (2) a certificate
            evidencing that insurance required by the Contract Documents to remain in force
 4          after final payment is currently in effect and will not be canceled or allowed to
            expire until at least 30 days’ prior written notice has been given to the Owner, (3)
 5          a written statement that the Contractor knows of no substantial reason that the
            insurance will not be renewable to cover the period required by the Contract
 6          Documents, (4) consent of surety, if any, to final payment, and (5), if required by
            the Owner, other data establishing payment or satisfaction of obligations, such as
 7          receipts, releases and waivers of liens, claims, security interests or encumbrances
            arising out of the Contract, to the extent and in such form as may be designated by
 8          the Owner. If a Subcontractor refuses to furnish a release or waiver required by the
            Owner, the Contractor may furnish a bond satisfactory to the Owner to indemnify
 9          the Owner against such lien. If such lien remains unsatisfied after payments are
            made, the Contractor shall refund to the Owner all money that the Owner may be
10          compelled to pay in discharging such lien, including all costs and reasonable
            attorneys’ fees.
11
            ...
12
            § 15.2.8 If a Claim relates to or is the subject of a mechanic’s lien, the party
13          asserting such Claims may proceed in accordance with applicable law to comply
            with the lien notice of filing deadlines.
14

15   ECF No. 75-1.
16          On plain reading of both the Construction Contract and the payment bond, the court

17   agrees with plaintiffs that there is a legitimate material dispute as to whether the Surety was

18   required to “bond off” the liens filed by the above noted subcontractors. The contract provides

19   that “the Contractor may furnish a bond satisfactory to the Owner to indemnify the Owner

20   against such lien.” Id. § 9.10.2 (emphasis added). However, under the payment bond, when the

21   Owner is in full compliance, “the Surety shall promptly and at the Surety’s expense defend,

22   indemnify and hold harmless the Owner against a duly tendered claim, demand, lien, or suit.

23   ECF No. 71-4 § 4 (emphasis added). Based on the conflicting language, there is a material

24   dispute of fact and summary judgment is inappropriate.

25          Therefore, because the reasonable interpretation of the payment bond is that “Claimant”

26   does not include the principal under the bond, the court grants defendants’ motion for summary

27   judgment on this portion of plaintiffs’ first cause of action, breach of payment bond. However,

28   plaintiffs may proceed under the first and third causes of action regarding whether the Surety
                                                      17
 1   breached its contract under the payment bond and incorporated Construction Contract for

 2   refusing to “bond off” the liens filed by the subcontractors. Because there is a legitimate dispute

 3   as to whether the Surety was required to bond off these lien holders, whether the failure to do so

 4   would constitute a contractual breach of the covenant of good faith and fair dealing is also

 5   disputed. Therefore, the court denies defendants’ motion for summary judgment as to plaintiffs’

 6   sixth cause of action cause of action to the extent it is applicable in this limited context.

 7         F. The court grants defendants’ motion for summary judgment as to plaintiffs’
              eleventh and twelfth causes of action for Fraudulent or Intentional and Negligent
 8            Misrepresentation.
 9            Under Nevada law, “[i]ntentional misrepresentation is established by three factors: (1) a

10   false representation that is made with either knowledge or belief that it is false or without a

11   sufficient foundation, (2) and intent to induce another’s reliance, and (3) damages that result

12   from this reliance.” Nelson, 163 P.3d at 426 (citing Collins v. Burns, 741 P.2d 819, 821 (Nev.

13   1987)). “[T]he damage alleged must be proximately caused by reliance on the original

14   misrepresentation or omission.” Id. Similarly, to succeed on a claim for negligent

15   misrepresentation, the plaintiff must prove “(1) a false representation made by defendant; (2) the

16   representation was made in the course of the defendant’s business; (3) the representation was for

17   the guidance of others in their business transactions; (4) plaintiff’s justifiable reliance upon the

18   misrepresentation; (5) the reliance resulted in pecuniary loss to plaintiff; and (6) defendant failed

19   to exercise reasonable care or competence in obtaining or communicating the information.”

20   McDonald v. Palacios, Case No. 2:09-cv-01470-MMD-PAL, 2016 WL 5346067, at *14 (D.

21   Nev. Sept. 23, 2016).

22            Plaintiffs argue that “Defendants knew, at the time Plaintiffs entered into the Agreement,

23   that it could not fulfill and was not going to attempt to fulfill its own statutory obligations.” ECF

24   No. 71 at 27. However, the record is devoid of any evidence of this assertion. Further, plaintiffs

25   fail to cite to and the court has failed to find any evidence in the record that supports either a

26   claim for intentional or negligent misrepresentation. Accordingly, the court grants defendants’

27   motion for summary judgment on plaintiffs’ eleventh and twelfth causes of action.

28   ///
                                                       18
 1       G. The court grants defendants’ motion for summary judgment as to plaintiffs’
            thirteenth cause of action for unjust enrichment.
 2

 3           “An action based on a theory of unjust enrichment is not available when there is an

 4   express, written contract, because no agreement can be implied when there is an express

 5   agreement.” LeasePartners Corp. v. Brooks Trust, 942 P.2d 182, 187 (Nev. 1997). Defendants

 6   argue that because there is an express contract, the payment and performance bonds, the claim

 7   for unjust enrichment must fail as a matter of law. The court agrees and finds that the bonds are

 8   an express contract between Fidelity and plaintiffs; therefore, any claim for unjust enrichment as

 9   to Fidelity fails as a matter of law.

10           Plaintiffs argue that there is a dispute as to material fact as to whether Zurich was a party

11   to the bonds, and therefore, the claims for unjust enrichment must survive, even if only against

12   Zurich. Defendants, in contrast, argue that even though Zurich was not a party to the bonds, the

13   claim must fail because the record does not show that (1) plaintiffs conferred a specific benefit

14   on Zurich, (2) Zurich appreciated no benefit, and (3) that Zurich accepted and retained no

15   specific benefit. See Unionamerica Mortg. And Equity Trust v. McDonald, 626 P.2d 1272, 1273

16   (Nev. 1981) (quoting Dass v. Epplen, 424 P.2d 779, 780 (Colo. 1967) (articulating the elements

17   of unjust enrichment). Defendants argue that because Fidelity, not Zurich issued the bond, it was

18   Fidelity that was conferred the benefit of and appreciated the bond premiums.

19           First, the court is not convinced that Zurich was not a party to the contract. The record

20   provides that on the cover page of the payment bond, under “Surety,” the mailing address for

21   notices and claims is listed as “Zurich North America Claims.” Additionally, attached to the

22   performance bond is a Power of Attorney that lists the same Vice President for both Zurich

23   American Insurance Company and Fidelity and Deposit Company of Maryland. From this

24   record, the court could find that Zurich was also a party to the express contract; and accordingly,

25   any claim for unjust enrichment as to Zurich would also fail as a matter of law. However, even if

26   Zurich was not a party to the contract, plaintiffs have failed to point to any evidence in the record

27   that shows premiums paid to Fidelity under the bonds were conferred on or appreciated by

28
                                                      19
 1   Zurich. The court therefore grants defendants’ motion for summary judgment on plaintiffs’

 2   thirteenth cause of action.

 3   IV.     CONCLUSION

 4           IT IS THEREFORE ORDERED that defendants’ motion for summary judgment (ECF

 5   No. 60) is GRANTED in part and DENIED in part in accordance with this Order. Defendants’

 6   motion as to plaintiffs’ first and third causes of action is granted in part and denied in part.

 7   Defendants’ motion as to plaintiffs’ sixth cause of action is denied. Defendants’ motion as to

 8   plaintiffs’ second, fourth, fifth, seventh, eighth, ninth, tenth, eleventh, twelfth, and thirteenth

 9   claims is granted.

10           IT IS FURTHER ORDERED that that parties shall submit a proposed joint pretrial order

11   in compliance with Local Rules 16-3 and 16-4 within 45 days of the entry of of this order.

12

13           IT IS SO ORDERED.

14           DATED this 14th day of August, 2019.

15

16                                                           LARRY R. HICKS
                                                             UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

28
                                                       20
